Citation Nr: 0903810	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected erythromelalagia of the finger tips with residuals 
of cold injury, subjective with psychogenic overlay and 
somatization disorder.



REPRESENTATION

Veteran represented by: 	AMVETS



COUNSEL FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his symptomatology of his service-
connected erythromelalagia of the finger tips with residuals 
of cold injury, subjective with psychogenic overlay and 
somatization disorder is more severe than contemplated under 
the currently assigned 10 percent rating evaluation.  The 
Board determines that a remand is required in order for VA to 
comply with is duty to assist the veteran in obtaining 
outstanding, relevant records as well as a VA examination.  
As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

With regard to the documentary record, within records 
received from Dr. TG, there are documents related to a 
request for medical records by the Social Security 
Administration (SSA).  These documents reflect that the 
veteran applied for SSA disability benefits in 1993.  There 
are no other records relevant to the veteran's application 
for SSA benefits in the claims file, and it is apparent from 
the records of Dr. TG that the veteran's erythromelalagia was 
a disorder relevant to the veteran's claim for SSA 
disability.  Moreover, a response received from Dr. TG to a 
VA request for records indicates that his treatment records 
for the veteran have been destroyed.  The Board sees a 
possibility that copies of these relevant records may be in 
the possession of the SSA.  When VA has notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  

Additionally, the most recent VA treatment record in the 
claims file is dated in December 2003.  The veteran submitted 
a statement in January 2004 that he received all treatment at 
the VA Medical Center (VAMC) in Birmingham, and the Board 
presumes he continued to seek treatment after December 2003.  
When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

Finally, the Board observes that the Court issued a decision 
in 2008 that interprets the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)), as they pertain to increased rating claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Beyond being 
notified that he must demonstrate that his service-connected 
disability has increased in severity, the veteran has not 
received notice in compliance with the holding of Vazquez-
Flores.  Specifically, notice must be sent that informs the 
veteran that he should submit, or ask the Secretary to 
obtain, medical or lay evidence demonstrating the effect that 
the worsening of the disability has on the veteran's 
employment and daily life.  Additionally, the notice must 
advise the veteran of the applicable diagnostic codes and 
rating criteria for his service-connected cold injury 
disability and of how disability ratings are determined.  See 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the claim is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice that complies with all notice 
requirements of Vazquez-Flores.

2.  Obtain all relevant VA treatment 
records dated from January 2004 onward 
from the VAMC Birmingham.  Associate all 
requests and responses, positive and 
negative, with the claims file.

3.  Request all records relevant to the 
veteran's application for SSA disability 
benefits in 1993, as well as any 
subsequent applications SSA may have of 
record.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

4.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
erythromelalagia of the finger tips with 
residuals of cold injury, subjective with 
psychogenic overlay and somatization 
disorder.  Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's increased rating 
claim should be readjudicated, to include 
all evidence received since the May 2008 
supplemental statement of the case.  The 
veteran and his representative should then 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

